Mr. Justice' Trtxnkey
delivered the opinion of the court October 19th, 1885.
Rinehart and Cole made a bet or wager on the result of the primary election to be held on May 27th,’ 1882, in the county of Greene, respecting the nomination of Matthias Brant for the office of state senator, and deposited the'money so bet in the hands of William Wells. This action is brought against the stakeholder to recover the amount of the bet for the use of the poor of the county. If the plaintiff has a right to recover, it is purely statutory. Therefore the inquiry is whether the Gase is within the Statutes prohibiting betting on elections.
The preamble and first section of the Act of March 24th, 1817, aré as follows: “ Whereas the practice of laying wagers or bets on the event of any elections, or the success of candidates for public offices, has a great tendency to promote immorality and corruption ;” therefore enacted that “ Wagering or betting on the event óf an election, held under the .Constitution or laws of the United States, or the constitution or laws of this commonwealth, are hereby prohibited, and all contracts or promises founded thereon are declared to be entirely null and void.” The penal provisions of that Act were repealed and supplied by the Act of July 2d, 1839, relating to *467elections, which declare that any person who shall make a bet or wager, or shall offer to make a bet or wager, or shall challenge or invite any person to make a bet or wager, upon the result of any election within this commonwealth, upon conviction thereof shall forfeit and pay three times the amount so bet or offered to be bet; and that the officers having care of the poor in the county or-district where the offence has been committed shall bring suit against the depositor or stakeholder when said bet is deposited in the hands of a third person; or against the party winning said bet, when the same is not so deposited, for recovery of the amount so bet; and if, on the trial, it shall appear that land, goods, money or thing of value was bet on the result of any election within this commonwealth, the plaintiff shall be entitled to recover the amount or value thereof, for the use of the poor, from said stakeholder, or person winning said bet when there is no stakeholder: Pamp. L., 1839, p. 544, sec. 115, 118.
These provisions are parts of enactments which relate to the election of public officers, and have never been understood otherwise. The Act of 1817 expressly refers to betting on the success of candidates for public offices, and the penal provisions against betting on the result of elections, enacted in 1839, are embodied in an Act which relates exclusively to elections for public officers. The subject respecting which betting is prohibited.is unmistakable, and the word election cannot be justly construed to apply to other subjects. “We are to look to the words in the first instance, and when they are plain we are to decide on them. If they be doubtful, we have then to have recourse to the subject matter.” The meaning of the words, “ any election within this commonwealth,” when read with the context, is plain, and when considered with'the subject matter there is no footing to conjure a doubt whether they may refer to the election of officers for a private corporation, or of a meeting of citizens. But, if taken by themselves, they apply to all elections; and, if limited only by the words, “any election held under the constitution or laws of this commonwealth,” they may apply to the election of the officers of an insurance company, or bank, or any other private corporation whose charter is a Statute of this commonwealth containing regulations for election of the corporate officers. It is not contended that the Acts under consideration refer to elections by private corporations.
“Penal Statutes must be strictly construed, and never extended by implication.” “ The proper course is, in their construction, to search out and follow the true intent of the legislature, and to adopt that sense which harmonizes best with the context, and promotes in the fullest manner the *468apparent policy'and objects of the legislature.” “No man incurs a penahy unless the act which subjects him to it is clearly both within the spirit and letter of the Statute imposing such penalty.” And it was long ago ruled that a penal Act of parliament cannot be extended to things that did not exist when the Statute was made.
On June 29th, 1881, was enacted an Act entitled “An Act to regulate the holding of, and to prevent frauds in, the primary elections of the several political parties in the commonwealth of Pennsylvania.” This Statute relates to primary elections by political parties to nominate candidates for public offices. Instead of an election by all the electors of a municipality for public officers, it is an election by the members of a party for its candidates. These candidates may afterwards be voted for by some of the electors when all electors are entitled to vote. Men may be candidates who were not voted for, or who were defeated, at the primary election. An election by a party for its candidates widely differs in its object from an election by the electors for officers. Such primary election is as plainly without the purview of the Act of 1889 as is the election of officers for a private corporation. However desirable that betting on the result of any primaiy election be prohibited, the provisions of the Act' of 1839 cannot be extended to that end save by legislation.
Judgment affirmed.